      Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 1 of 41




BILLY J. WILLIAMS, OSB # 901366
United States Attorney
District of Oregon
SEAN E. MARTIN, OSB # 054338
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
sean.martin@usdoj.gov
Telephone: (503) 727-1010
      Attorneys for Defendant


                 UNITED STATES DISTRICT COURT

                         DISTRICT OF OREGON

                         MEDFORD DIVISION


KLAMATH-SISKIYOU                     Case No. 1:19-cv-02069-CL
WILDLANDS CENTER;
OREGON WILD; CASCADIA
WILDLANDS; SODA                       DEFENDANT’S REPLY IN
MOUNTAIN WILDERNESS                   SUPPORT OF CROSS-MOTION
COUNCIL,                              FOR SUMMARY JUDGMENT

           Plaintiffs,

v.

U.S. BUREAU OF LAND
MANAGEMENT,

           Defendant,

     and

MURPHY COMPANY,

           Defendant-Intervenor.
           Case 1:19-cv-02069-CL                 Document 45            Filed 07/17/20          Page 2 of 41




                                          TABLE OF CONTENTS

TABLE OF AUTHORITIES ............................................................................... iii

GLOSSARY OF ACRONYMS ............................................................................ vi

INTRODUCTION .................................................................................................1

ARGUMENT .........................................................................................................2

    I.         BLM complied with NEPA in assessing effects on great gray
               owls .........................................................................................................2

          A.       BLM appropriately tiered its 2018 NEPA project analysis
                   to its 2016 FEIS ................................................................................2

          B.       Plaintiffs ignore the key context of the great gray owl’s
                   undesignated status and congressional direction for O&C
                   lands management ............................................................................5

          C.       Plaintiffs misunderstand NEPA tiering and mischaracterize
                   the government’s position on tiering ...............................................6

          D.       The case law supports BLM’s use of tiering in a project to
                   implement specific RMP direction and objectives...........................8

          E.       The administrative record debunks Plaintiffs’ argument
                   that there is no evidence of why BLM tiered its analysis ........... 13

          F.       Plaintiffs mischaracterize the project and NEPA
                   requirements with regard to owl sites .......................................... 14

          G.       Plaintiffs’ attempt to challenge the 2016 FEIS is
                   inappropriate .................................................................................. 16

          H.       Plaintiffs mischaracterize the scientific literature ...................... 17

    II.        Plaintiffs concede their substantive claims regarding the
               great gray owl...................................................................................... 19




                                                              i
       Case 1:19-cv-02069-CL                 Document 45            Filed 07/17/20          Page 3 of 41




III.      BLM in 2016 explained its rationale for an updated species
          management approach that discontinued Survey and Manage,
          and NEPA does not require that Griffin Half Moon re-analyze
          that rationale ...................................................................................... 20

IV.       BLM complied with NEPA in assessing effects on the Pacific fisher
          .............................................................................................................. 22

     A.       BLM properly presented fisher analysis with the revised
              EA, and Plaintiffs’ technical arguments are ill-supported .......... 22

     B.       BLM appropriately accounted for effects to fishers ..................... 24

     C.       Plaintiffs mischaracterize the government’s position on
              tiering and the nature of BLM’s tiering analysis in Griffin
              Half Moon ....................................................................................... 26

     D.       Plaintiffs’ substantive challenge to BLM’s “home range”
              methodology for accounting for fisher effects is
              inappropriate .................................................................................. 30

V.        Plaintiffs clarify that their extra-record declarations are
          meant only for standing and not to support the merits of their
          claims, and Defendant therefore withdraws its objection to the
          declarations ......................................................................................... 31

VI.       The ongoing litigation over the 2016 RMP in U.S. District Court
          for the District of Columbia does not relate to APA review of
          Griffin Half Moon ................................................................................ 32

CONCLUSION .............................................................................................. 33




                                                          ii
          Case 1:19-cv-02069-CL               Document 45          Filed 07/17/20         Page 4 of 41




                                    TABLE OF AUTHORITIES

                                                     CASES

Ass’n of Pub. Agency Customers, Inc. v. Bonneville Power Admin.,
  126 F.3d 1158 (9th Cir. 1997) ........................................................................ 31

Blue Mountains Biodiversity Project v. Blackwood,
  161 F.3d 1208 (9th Cir. 1998) .................................................................. 12, 27

Concerned Friends of the Winema v. U.S. Forest Serv.,
 No. 1:14-cv-737-CL, 2017 WL 5957811 (D. Or. Jan. 18, 2017) .................... 32

Conservation Nw. v. Rey, 674 F. Supp. 2d 1232 (W.D. Wash. 2009)............... 16

Conversation Cong. v. U.S. Forest Serv., 371 Fed. App’x 723
 (9th Cir. 2010) ................................................................................................. 15

Defs. of Wildlife v. U.S. Army Corps of Eng’rs, 2017 WL 1405732
 (D. Mont. April 19, 2017)................................................................................ 18

Headwaters, Inc. v. BLM, 914 F.2d 1174 (9th Cir. 1990) .................................. 5

‘Ilio’ulaokalani Coalition v. Rumsfeld, 464 F.3d 1083 (9th Cir. 2006) ............. 2

Inland Empire Public Lands Council v. Schultz, 992 F.2d 977
  (9th Cir. 1993) ................................................................................................. 31

Klamath-Siskiyou Wildlands Ctr. v. BLM, 387 F.3d 989
  (9th Cir. 2004) ................................................................................................. 11

Klamath-Siskiyou Wildlands Ctr. v. Gerritsma, 638 Fed. App’x 648
  (9th Cir. 2016) ............................................................................................ 14-15

Marsh v. Oregon Nat. Res. Council, 490 U.S. 360 (1989) ........................... 18-19

Native Ecosystem Council v. Judice, 2019 WL 1131231
 (D. Mont. March 12, 2019) ..................................................................... 8, 9, 11

Native Ecosystems Council v. U.S. Forest Serv., 428 F.3d 1233
 (9th Cir. 2005) ................................................................................................. 15


                                                         iii
          Case 1:19-cv-02069-CL              Document 45           Filed 07/17/20        Page 5 of 41




N. Alaska Envtl. Ctr. v. U.S. Dep’t of Interior, -- F.3d --,
 2020 WL 3866583 (9th Cir. July 9, 2020) ......................................... 12, 13, 28

Pacific Rivers v. BLM, __ Fed. App’x ___, 2020 WL 2510759
 (9th Cir. May 15, 2020) .................................................................................. 20

Pacific Rivers v. BLM, No. 15-cv-1598-JR, 2018 WL 6735090
 (D. Or. Oct. 12, 2018) ........................................................................................ 5

Robertson v. Methow Valley Citizens Council, 490 U.S. 332 (1989)................ 19

Wasco Products, Inc. v. Southwall Technologies, Inc., 435 F.3d 989
 (9th Cir. 2006) ................................................................................................. 21

                                                 STATUTES

43 U.S.C. § 1181a ................................................................................................. 6

43 U.S.C. § 1701 note (b) (Pub. L. 94-579, section 701 (1976)) ......................... 6

43 U.S.C. § 2601 ............................................................................................... 1, 6

                                             REGULATIONS

40 C.F.R. § 1500.1(b).......................................................................................... 21

40 C.F.R. § 1500.4(c) .......................................................................................... 15

40 C.F.R. § 1502.18 ...................................................................................... 22, 23

40 C.F.R. § 1502.20 .............................................................................................. 7

43 C.F.R. § 46.140(c) ........................................................................................ 2, 6

43 C.F.R. § 46.315(a).......................................................................................... 22

43 C.F.R. § 46.315(b).......................................................................................... 23

43 C.F.R. § 46.430(a).......................................................................................... 23




                                                         iv
         Case 1:19-cv-02069-CL          Document 45        Filed 07/17/20      Page 6 of 41




                                   FEDERAL REGISTER

85 Fed. Reg. 29,532 (May 15, 2020) .................................................................. 27




                                                   v
       Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 7 of 41




                      GLOSSARY OF ACRONYMS


APA                    Administrative Procedure Act

AR                     (Revised) Administrative Record

BLM                    U.S. Bureau of Land Management

EA                     Environmental Assessment

EIS                    Environmental Impact Statement

ESA                    Endangered Species Act

FEIS                   Final Environmental Impact Statement

FLPMA                  Federal Land Policy and Management Act

FWS                    U.S. Fish and Wildlife Service

NEPA                   National Environmental Policy Act

NWFP                   Northwest Forest Plan

O&C Act                Oregon and California Lands Act

RMP                    Resource Management Plan




                                     vi
         Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 8 of 41




                                 INTRODUCTION

      The August 2018 Griffin Half Moon project decision authorizes timber

harvest on 932 acres within lands BLM designated in 2016 as “Harvest Land

Base” for commercial logging. Congress designated these lands for timber

production in the Oregon and California Lands Act (“O&C Act”), 43 U.S.C. §

2601, et seq.

      As part of its NEPA review for the Griffin Half Moon project, BLM

prepared a 188-page revised Environmental Assessment (“EA”) with

appendices and informed the public that it was incorporating the NEPA

analysis from its 2016 Final Environmental Impact Statement (“FEIS”). The

2016 FEIS addressed the effects of Harvest Land Base logging, and BLM’s

new reserves network, on great gray owls and the Pacific fisher. Nothing

about the Griffin Half Moon project suggested to BLM’s experts that there

would be significant effects to these species that were not analyzed in the

2016 FEIS.

      As Defendant explains below, Plaintiffs’ briefing contains various

mischaracterizations and would turn deference to agency expertise on its

head. This Court should grant summary judgment under the APA to

Defendant; the Griffin Half Moon decision was neither arbitrary nor

capricious.


Page 1        Defendant’s Reply in Support of Cross-Motion for Summary
              Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
              1:19-cv-02069-CL
         Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 9 of 41




                                  ARGUMENT

   I.        BLM complied with NEPA in assessing effects on great gray
             owls.

        A.     BLM appropriately tiered its 2018 NEPA project analysis
               to its 2016 FEIS.

        As encouraged by NEPA regulations, BLM’s environmental review for

the Griffin Half Moon project appropriately tiered to the 2016 FEIS in

assessing effects to great gray owls. Where an agency is moving from a plan

EIS to a site-specific analysis, “tiering is appropriate.” ‘Ilio’ulaokalani

Coalition v. Rumsfeld, 464 F.3d 1083, 1094 (9th Cir. 2006). Tiering to a

broader-scale EIS is allowed, “so long as any previously unanalyzed effects

are not significant.” 43 C.F.R. § 46.140(c). See Def.’s Mot. 17-21.

        The 2016 FEIS considered the effects of timber harvest to great gray

owls from implementing the new Resource Management Plan (“RMP”).               The

2016 FEIS found that nearly two-thirds (800) of total known owl sites (1,228)

are within reserves. AR 8944. Therefore, most actual known sites would

continue to be protected. AR 9226. Further, implementing the 2016 RMP

would “result in an increase in habitat for the great gray owl over current

conditions in 50 years.” AR 8066. See also AR 1537, 8938. The 2016 FEIS

took account of the fact that sustained-yield timber harvest in the Harvest

Land Base may affect individual great gray owls, but found that most owls


Page 2         Defendant’s Reply in Support of Cross-Motion for Summary
               Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
               1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45    Filed 07/17/20   Page 10 of 41




were located in the protected reserves and predicted that the owl population

would increase over time. AR 8065-66.

      Griffin Half Moon implements the management direction of the 2016

RMP and rests squarely within the 2016 FEIS’s analysis. BLM tiered to the

2016 FEIS and found that the project would not have significant effects to

great gray owls beyond those disclosed in the 2016 FEIS. See AR 3179, 3274,

3341. BLM found no basis to reject the 2016’s FEIS analysis as applied to

this project. AR 1528-29, 1537. With its revised EA, BLM acknowledged that

timber harvest can threaten great gray owl habitat, but noted the 2016 RMP

allocates a large reserve network “that accomplishes the goal of protecting

older and more structurally-complex forests, and provides management for

species such as the [great gray owl].” AR 3341.

      Griffin Half Moon was designed to implement the 2016 RMP, which

discontinued Survey and Manage provisions while allocating a larger

network of reserve lands for great gray owls and predicting a long-term

increase in species habitat. AR 3172, 3218, 3222, 8065-66, 8938. BLM’s use

of NEPA tiering was appropriate, because this site-specific project will not

cause significant effects to the species beyond those disclosed in the 2016

FEIS. See AR 9103-04.




Page 3      Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 11 of 41




      Plaintiffs argue that BLM’s published Response to Comments was “not

analysis,” Pls.’ Reply 12, but BLM’s response emphasized the following

analytical points: 1) that the great gray owl is not a designated special status

species; 2) that there are specific substantive protections in the project for the

species; 3) that BLM took into account the scientific literature regarding

great gray owls (see AR 1872, 3341); 4) that the 2016 RMP changed BLM’s

species management framework for these timberlands away from Survey and

Manage; and 5) that the 2016 RMP considered the effects of BLM

management on the great gray owl and found that habitat would increase

over current conditions over the long term view (50 years). AR 3172. This

analytical framework supports BLM’s use of tiering.

      As Plaintiffs say, maintaining quality species habitat should be

compatible with forest management for commodity resources, “if

management takes a long term view.” Pls.’ Mot. 10. BLM here took that

long-term view and provided a reasoned explanation for why it did not study

great owl effects in further detail or consider a project alternative that would

track Survey and Manage.




Page 4      Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
       Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 12 of 41




      B.    Plaintiffs ignore the key context of the great gray owl’s
            undesignated status and congressional direction for O&C
            lands management.

      Plaintiffs’ reply does not address several key contextual points that

support BLM’s use of NEPA tiering. First, the great gray owl is neither

designated as a BLM Sensitive Species nor listed under the Endangered

Species Act (“ESA”), see AR 3172, and NEPA does not require a detailed

stand-alone project effects analysis with regard to every species of wildlife.

For BLM-designated Sensitive Species, BLM policy specifies various land

management procedures, AR 12518, but there are no such measures for

undesignated species including the great gray owl. See AR 3325 (revised

EA’s description of BLM policy regarding its designated Sensitive Species).

This factual backdrop supports BLM’s decision to tier to its 2016 NEPA

analysis.

      Second, Plaintiffs ignore that for O&C lands, this Court has recognized

that the O&C Act “is a ‘primary’ or ‘dominant’ use statute for sustained-yield

timber production.” Pacific Rivers v. BLM, No. 15-cv-1598-JR, 2018 WL

6735090, at *17 (D. Or. Oct. 12, 2018). Further, “wildlife habitat

conservation . . . is [not] a goal of the O&C Act at all.” Id. (quoting

Headwaters, Inc. v. BLM, 914 F.2d 1174, 1184 (9th Cir. 1990)). Under formal

BLM policy, even the management of Sensitive Species on O&C lands “must


Page 5      Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
        Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 13 of 41




be consistent with timber production as the dominant use of those lands.” AR

12520. This supports BLM’s use of tiering here, because the great gray owl

has no special or Sensitive Species designation.

        To avoid the O&C Act, Plaintiffs attempt to rely on the Federal Land

Policy and Management Act (“FLPMA”), Pls.’ Reply 2, but this is wrong in

this case. That is because Griffin Half Moon is on O&C lands and FLPMA

expressly provides that “in the event of conflict with” the O&C Act and

FLPMA, the O&C Act “shall prevail” over FLPMA regarding “management of

timber resources.” 43 U.S.C. § 1701 note (b), Pub. L. 94-579, section 701

(1976).1

        C.    Plaintiffs misunderstand NEPA tiering and
              mischaracterize the government’s position on tiering.

        In the 2016 FEIS, BLM published its analysis of the effects on great

gray owls of timber projects in the Harvest Land Base coupled with reserve

lands. Then, in Griffin Half Moon, BLM told the public it was tiering to the

2016 FEIS’s analysis regarding the species because there would be no

significant effects that were previously unanalyzed in the 2016 FEIS. See AR

3179; 43 C.F.R. § 46.140(c).




1   This provision in FLPMA references the O&C Act as at 43 U.S.C. § 1181a;
     section 1181a has since been transferred to 43 U.S.C. § 2601.

Page 6        Defendant’s Reply in Support of Cross-Motion for Summary
              Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
              1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 14 of 41




      Plaintiffs fail to point to any facts in the administrative record

indicating there are significant effects not analyzed in the FEIS for great

gray owls at Griffin Half Moon. Plaintiffs argue instead that tiering may

only occur if a prior EIS undertook “site-specific analysis” regarding

“localized effects” for each future project. Pls.’ Reply 5. This interpretation is

unworkable and would eliminate the use of NEPA tiering. No RMP could

possibly analyze every future timber project at a project-specific scale.

      In fact, NEPA provides that whenever a “broad” EIS has been prepared

and a subsequent EA is then prepared “on an action included within the

entire program or policy (such as a site specific action),” the EA “need only

summarize the issues discussed” in the broader EIS, “incorporate discussions

from” the broader EIS, and “shall concentrate on the issues specific to the

subsequent action.” 40 C.F.R. § 1502.20. NEPA tiering nowhere requires

that the prior plan-level EIS undertake site-specific analysis at a project

scale. Here, the 2016 FEIS analyzed effects to the great gray owl from timber

management on Harvest Land Base lands (including the Griffin Half Moon

lands) although its scale was not “specific” only to Griffin Half Moon but

encompassed all the Harvest Land Base lands. See AR 6326, 7277 (maps

from 2016 FEIS and 2016 RMP showing Harvest Land Base allocations).

      Plaintiffs also mischaracterize the government’s position on tiering.


Page 7      Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45    Filed 07/17/20   Page 15 of 41




Plaintiffs say that BLM’s position is that “NEPA does not apply to site-

specific projects” because the project is on O&C lands. Pls.’ Reply 1. Not so.

BLM recognizes that NEPA applies to site-specific projects on O&C lands,

which is why BLM undertook a NEPA process in Griffin Half Moon.

      D.    The case law supports BLM’s use of tiering in a project to
            implement specific RMP direction and objectives.

      As Defendant established, the recent district court ruling in Native

Ecosystem Council v. Judice (“Judice”), supports the use of tiering here. 2019

WL 1131231, at *4 (D. Mont. March 12, 2019); Def.’s Mot. 19-20. In Judice,

the court approved BLM’s tiering in an EA to the wildlife analysis from an

earlier EIS for the broader-scale RMP. Id. at *6. The project at issue in

Judice involved vegetation treatments and grazing measures to

“implement[s] the objectives already authorized by the RMP.” Id. Therefore,

tiering was “particularly relevant” given “the relationship of the RMP to the

EA.” Id. at *4.

      Plaintiffs argue that the RMP in Judice authorized “future grazing in a

site-specific location.” Pls.’ Reply 6. But RMPs do not directly authorize on-

the-ground projects. As Plaintiffs emphasize, an RMP decision “do[es] not

directly authorize implementation of on-the-ground projects.” Pls.’ Reply 6

n.2. Plaintiffs’ argument is wrong, because if the RMP had already



Page 8      Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45   Filed 07/17/20   Page 16 of 41




authorized the site-specific grazing (and the specific vegetation treatments)

at issue in Judice, there would have been no point for BLM to undertake the

later EA.

      The situation in Judice is closely akin to the situation with Griffin Half

Moon. The RMP in Judice authorized grazing as an approved land use for an

area, and the subsequent EA analyzed a specific project proposal for grazing

within that area analyzed under the RMP; thus, tiering was appropriate.

The RMP in Judice also provided the “objectives and authorization” for

particular vegetation treatments, and the EA studied specific implementation

of those treatments. Id. at *7. Similarly, with the instant case, the 2016

RMP authorized the use of specific timber harvest treatments such as

regeneration harvest and commercial thinning on lands it designated as the

Harvest Land Base. See AR 6342, 6344, 6404. The 2016 FEIS accounted for

the effects of these specific harvest treatments n great gray owls (and

fishers). See AR 8064-66, 8093-99, 9103-04. Then, the Griffin Half Moon

project decided to implement these very treatments on a specific portion of

the Harvest Land Base after finding there were no significant great gray owl

effects not disclosed in the FEIS. As with Judice, tiering was appropriate

with regard to great gray owl (and fisher) effects.




Page 9      Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
       Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 17 of 41




      Plaintiffs attempt to distinguish Judice because they say the 2016

FEIS here has no analysis of the effects of the Griffin Half Moon project on

great gray owls and fishers. Pls.’ Reply 7. But this misses the point of

tiering, because the 2016 FEIS analyzed the effects to great gray owls and

fishers from Harvest Land Base timber management, and Griffin Half Moon

is implementing the objectives and approved treatments on the 2016-

designated Harvest Land Base. The effects of timber management of the

Harvest Land Base, including the Griffin Half Moon lands, were disclosed in

the 2016 FEIS. Plaintiffs demand the impossible by arguing that the

analysis for a broad RMP must document the effects of each future timber

sale, in order for tiering to later be available. Further, if the effects of each

future project must already be disclosed at the plan level, there would be no

point in undertaking any later project-level NEPA review.

      Nor did the 2016 RMP here simply “contemplate[]” timber harvest

“generally.” Pls.’ Reply 7 n.3. Instead, the 2016 RMP specifically directed

particular harvest treatments on the designated Harvest Land Base. See AR

6342, 6344 (provisions in RMP directing that BLM undertake regeneration

harvest and commercial thinning treatments on Harvest Land Base lands);

AR 6404 (emphasizing that by the RMP’s “allocation of the Harvest Land




Page 10     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 18 of 41




Base, the BLM makes available all lands within this land use allocation

available for timber harvest”).

      Plaintiffs also try to distinguish Judice by noting that, in that case, the

EA undertook “extensive analysis” of alternatives. Pls.’ Reply 7 (citing

Judice, 2019 WL 1131231, at *5). But Plaintiffs here do not challenge the

range of alternatives in Griffin Half Moon, and BLM considered an

alternative to restrict harvest in previously deferred great gray owl sites. AR

3274. Further, as in Judice, the revised EA considered effects to a range of

resources. AR 3278-326. As in Judice, Plaintiffs fail to take into account the

“entire” EA and the “tiered RMP.” Judice, 2019 WL 1131231, at *6.

      Plaintiffs argue that “the facts of” Klamath-Siskiyou Wildlands Ctr. v.

BLM, 387 F.3d 989 (9th Cir. 2004) are “on all fours with the fact of present

case.” Pls.’ Reply 7. But the facts of Klamath-Siskiyou were different: that

case involved several timber-sale EAs that did not adequately consider the

“cumulative” or combined effects of the sales taken together on a particular

watershed. Id. at 993-97. Further, in that case, the EAs could not tier to an

earlier RMP analysis regarding cumulative effects of logging because that

earlier analysis did not discuss the cumulative impacts to the watershed from

the specific timber sales. Id. at 997-98. Here, by contrast, cumulative effects

are not at issue and only a single EA is challenged. This EA assessed a


Page 11     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 19 of 41




project to implement the management direction consistent with the 2016

RMP for harvest treatments in the Harvest Land Base. And this 2018 EA

tiered to the 2016 FEIS which specifically analyzed effects on great gray owls

and fishers from timber management. Griffin Half Moon is implementing

this authorized management approach on a portion of these lands, and there

are no issues regarding cumulative effects from other projects. Plaintiffs also

state, without any analysis, that Blue Mountains Biodiversity Project v.

Blackwood, 161 F.3d 1208, 1214 (9th Cir. 1998) assists them. Pls.’ Reply 7.

But they fail to respond to any of Defendant’s points distinguishing Blue

Mountains. See Def.’s Mot. 24-25.

      The recent decision in N. Alaska Envtl. Ctr. v. U.S. Dep’t of Interior, --

F.3d --, 2020 WL 3866583 (9th Cir. July 9, 2020), does not assist Plaintiffs.

See ECF 43 (Plaintiffs’ notice of supplemental authority). There, an initial

2012 EIS already authorized “actual lease sales,” and therefore a 2017 “lease

sale offering did not require a new tiered or stand-alone NEPA analysis.”

2020 WL 3866583, at *14, *15. But here, the 2016 FEIS did not authorize

the Griffin Half Moon project itself, which is why BLM undertook a new

project-level NEPA analysis. And in that project-level analysis, BLM was

permitted to tier to the 2016 FEIS. As N. Alaska notes, tiering is appropriate

to incorporate a previous “broader” EIS “that covers matters more general in


Page 12     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45      Filed 07/17/20   Page 20 of 41




nature,” id. at *10, and NEPA tiering regulations “generally assume that the

subsequent site-specific action is consistent with the previously studied

broad-scale plan.” Id. at *11. Here, nothing in the administrative record

rebuts BLM’s finding that project effects to great gray owls are consistent

with the effects disclosed in the 2016 FEIS.

      E.    The administrative record debunks Plaintiffs’ argument
            that there is no evidence of why BLM tiered its analysis.

      Plaintiffs argue that there is “no deliberative evidence” in the record

regarding how BLM decided to tier its effects analysis regarding great gray

owls to the analysis in the 2016 FEIS. Pls.’ Reply 8. According to Plaintiffs,

BLM’s tiering decision “appears out of thin air” in the Finding of No

Significant Impact. Id. That is not true. For example, Appendix B of the

revised EA discussed great gray owls and explained how Griffin Half Moon

was implementing the direction in the 2016 RMP consistent with the effects

disclosed from the 2016 FEIS. AR 3341. See also 3172 (BLM’s Response to

Comments, noting that great gray owls are not a “special status species,” that

there are substantive project protections for the species, and finding that

effects to the species were considered in the 2016 FEIS); AR 1528-29 (BLM

response to Plaintiffs’ administrative protest and addressing great gray owl

issues)



Page 13     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 21 of 41




      Plaintiffs are wrong that there is “zero” evidence of BLM expert

biologist analysis regarding effects to the species. Pls.’ Reply 3. The EA

identifies the project’s wildlife biologist by name, AR 3330, and that expert

has longstanding species expertise; his biography from 2004 identifies his

great gray owl expertise. AR 13988. The wildlife biologist noted that great

gray owl sites have been documented “from some of the lowest points in the

Ashland Field office to some of the highest.” AR 1872. Further, Appendix B

to the revised EA noted that BLM considered other scientific publications

regarding the species and explained why a Griffin Half Moon alternative was

not considered in detail to avoid harvest in previous owl sites, given the

controlling framework of the 2016 RMP. AR 1528, 3341.

      F.    Plaintiffs mischaracterize the project and NEPA
            requirements with regard to owl sites.

      Plaintiffs suggest BLM violated NEPA in not disclosing the number of

owl nest sites “that it intends to log.” Pls.’ Reply 3. But the project’s design

requires not only retention of nest trees but restricts project work within a

quarter-mile of owl sites for more than four months each year. AR 3172,

3265. In any event, NEPA did not require disclosure of the number of owl

sites. See Klamath-Siskiyou Wildlands Ctr. v. Gerritsma, 638 Fed. App’x 648,

650-51 (9th Cir. 2016) (memorandum disposition) (rejecting a NEPA



Page 14     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45   Filed 07/17/20   Page 22 of 41




challenge to BLM Medford timber project and finding that BLM “is not

required to set forth exact locations and numbers of trees that would, or

might be removed”).

      Plaintiffs concede that NEPA does not require that BLM search for

undocumented owl sites, Pls.’ Reply 11. Nevertheless, Plaintiffs say BLM

violated NEPA because it was “possible” there were “additional, but

unknown, owls located in unsurveyed harvest units.” Id.       But NEPA

requires study of “likely” effects, not possible effects on possible unknown

individual owls in an undesignated and unlisted species. See Native

Ecosystems Council v. U.S. Forest Serv., 428 F.3d 1233, 1239 (9th Cir. 2005).

Further, there is no NEPA duty to monitor species populations. See

Conversation Cong. v. U.S. Forest Serv., 371 Fed. App’x 723, 727-28 (9th Cir.

2010) (memorandum disposition). This is especially so with regard to O&C

lands management and with regard to an undesignated species whose

population is expected to increase on BLM lands under the very framework

that Griffin Half Moon is implementing. See 40 C.F.R. § 1500.4(c) (“NEPA’s

purpose is not to generate paperwork, even excellent paperwork”).




Page 15     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45   Filed 07/17/20   Page 23 of 41




      G.    Plaintiffs’ attempt       to   challenge    the    2016    FEIS      is
            inappropriate.

      Plaintiffs appear to challenge the quality or adequacy of the 2016

FEIS’s wildlife effects analysis, but Plaintiffs already challenged that FEIS in

challenging the 2016 RMP, and the Ninth Circuit has “upheld the validity of

the 2016 RMP and its land use allocations.” Pls.’ Reply 15. This bars their

attempt now to challenge the adequacy of the 2016 FEIS’s analysis. See Pls.’

Reply 15 (criticizing the 2016 FEIS analysis for supposedly relying on “a

prior, legally invalidated analysis”). Plaintiffs are also wrong that the 2016

FEIS referenced the phrase “great gray owl” only once; in fact, the FEIS

referenced the species at least twelve times. See AR 8064, 8065, 8066, 8938,

8944, 8945. Nor does Conservation Nw. v. Rey, 674 F. Supp. 2d 1232, 1247

(W.D. Wash. 2009) undermine the 2016 FEIS, because that case was about

the sufficiency of the prior Northwest Forest Plan’s (“NWFP”) reserves. Here,

the 2016 RMP enhances reserves beyond those set aside by the NWFP. See

AR 3181, 6305-06.

      Plaintiffs’ counsel characterizes the scientific literature as showing that

owl persistence is of “serious concern,” Pls.’ Reply 14, citing studies from 1994

and 2010 (id. at 13-14, citing AR 12159-60, 21675, 21907). But again, this is

a belated and inappropriate challenge to the 2016 RMP, which decided to



Page 16     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45   Filed 07/17/20   Page 24 of 41




discontinue Survey and Manage framework for the great gray owl in favor of

an updated species management framework that will impact owls in the

Harvest Land Base but increase protected owl reserve habitat. Plaintiffs

ignore BLM’s analysis underlying the 2016 RMP, which found that

management under the updated Harvest Land Base/reserve framework

would likely increase the great gray owl population and increase the species’

available habitat over time. See AR 8065-66, 9103-04, 9226.

      Plaintiffs’ concerns with BLM’s 2016 change to the framework could

and should have been brought in litigation against the 2016 RMP. This is

especially so because Plaintiffs’ argument relies on studies that were

published years before the 2016 RMP rather than the great gray owl

predictions in the 2016 FEIS itself or any subsequent new information. As

the record shows, Griffin Half Moon is not “an exercise in policy creation” but

is “simply implementing” the management direction “established” in the 2016

RMP. AR 1528; see also AR 3172.

      H.    Plaintiffs mischaracterize the scientific literature.

      Plaintiffs’ counsel wrongly characterizes the 2010 Hull study as

“conclud[ing] that the Oregon population of great gray owls is important to

California’s population.” Pls.’ Reply 13. According to Plaintiffs’ counsel, Hull

found that there is “little gene flow” between Oregon and California


Page 17     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 25 of 41




populations, and counsel then speculates that BLM land management “may

be contributing to this genetic isolation.” Pls.’ Reply 140. But, in fact, Hull

emphasized that great gray owls in California are distinct and naturally

isolated from great gray owls in Oregon. AR 12159, 12162, 12155. Further,

BLM’s biologist for the Griffin Half Moon project is one of co-authors of the

Hull study. AR 12154. There is naturally no connection between the two

separate owl populations and no science suggesting that BLM management

contributes to the populations’ separation.

      Plaintiffs impugn Defendant’s response to their characterizations of

scientific literature regarding the great gray owl. Pls.’ Reply 12-14. But

Defendant appropriately cited specific science in the record finding the great

gray owl is adapted to catching prey in open habitats and early forest

successional stages and can likely persist within areas where there is timber

harvest. AR 18296. Plaintiffs argue that the “best available science” shows

timber harvest would harm great gray owls, Pls.’ Reply 9, but that standard

is not a part of NEPA and does not relate to their NEPA claims. See Defs. of

Wildlife v. U.S. Army Corps of Eng’rs, 2017 WL 1405732, at *5 (D. Mont.

April 19, 2017). Instead, under NEPA, BLM “must have discretion to rely on

the reasonable opinions of its own qualified experts even if, as an original




Page 18     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
           Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 26 of 41




matter, a court might find contrary views more persuasive.” Marsh v. Oregon

Nat. Res. Council, 490 U.S. 360, 378 (1989).

           For all these reasons above, this Court should grant BLM’s cross-

motion against Plaintiffs’ NEPA claim regarding the great gray owl.

     II.      Plaintiffs concede their substantive claims regarding the
              great gray owl.

           In their opening brief, Plaintiffs asserted that BLM “failed to

implement protective measures” for great gray owls in Griffin Half Moon.

Pls.’ Mot. 22. But it is well settled that NEPA itself does not mandate

particular results, and simply prescribes the necessary process. Def.’s Mot.

26 (citing Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350

(1989)).

           Plaintiffs now concede that “this case is not about ‘protecting’ wildlife (a

substantive question).” Pls.’ Reply 15 n.7. Nevertheless, Plaintiffs still

attempt to challenge the substance of the project’s protections for great gray

owls. AR 3172, 32652; Pls.’ Reply 11. Plaintiffs argue that BLM “failed to

provide any conservation measures for great gray owls” in the project




2   The seasonal restriction corresponds with the great gray owl’s incubation,
     brooding, late nestling, and fledging periods. See AR 13970.

Page 19          Defendant’s Reply in Support of Cross-Motion for Summary
                 Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
                 1:19-cv-02069-CL
          Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 27 of 41




planning area. Pls.’ Reply 17. These are substantive issues not before this

Court in this NEPA action.

      Plaintiffs’ reply also argues, for the first time, that the project’s

substantive protections for great gray owls were not made clear to the public.

Pls.’ Reply 10. But Plaintiffs ignore that BLM’s Response to Comments told

the public that the Revised EA’s substantive raptor protections (AR 3265)

apply to great gray owls. AR 3172. As BLM explained, although great gray

owls are “not a special status species,” the project includes nest-tree and

seasonal restrictions to “help to protect” the species. Id.

   III.     BLM in 2016 explained its rationale for an updated species
            management approach that discontinued Survey and Manage,
            and NEPA does not require that Griffin Half Moon re-analyze
            that rationale.

      Plaintiffs concede that the 2016 RMP explained “why BLM decided to

eliminate the Survey and Manage program.” Pls.’ Reply 17. Plaintiffs also

acknowledge that the Ninth Circuit upheld the legality of the 2016 RMP

against their NEPA challenge. See Pacific Rivers v. BLM, __ Fed. App’x ___,

2020 WL 2510759, at *2 (9th Cir. May 15, 2020) (memorandum disposition)

(concluding that BLM provided a “reasoned explanation” for any change from

its prior management approach). As Plaintiffs allege in their complaint here,

given the 2016 RMP, Survey and Manage no longer applies to BLM lands in



Page 20        Defendant’s Reply in Support of Cross-Motion for Summary
               Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
               1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 28 of 41




southwest Oregon. ECF 1 ¶ 9.

      Nevertheless, Plaintiffs’ reply argues that the 2016 RMP’s explanation

regarding the discontinuation of Survey and Manage was only general and

that Griffin Half Moon failed to “specifically” discuss its discontinuation.

Pls.’ Reply 17. But BLM told the public in the revised EA that Survey and

Manage was no longer part of its land management framework. Def.’s Mot.

29 (citing AR 3274, 1529, 6305-06). Nor does Plaintiffs’ complaint allege that

BLM failed to meet a NEPA duty in Griffin Half Moon to further analyze the

discontinuation of Survey and Manage. See ECF 1. “Simply put, summary

judgment is not a procedural second chance to flesh out inadequate

pleadings.” Wasco Products, Inc. v. Southwall Technologies, Inc., 435 F.3d

989, 992 (9th Cir. 2006) (internal quotation omitted).

      There was no NEPA duty in Griffin Half Moon for BLM to again

analyze the rationale for the 2016 RMP’s adoption of a new species

management framework. BLM had already reached that decision in 2016

after extensive expert analysis and public involvement. See AR 6312-13,

7191, 8260-61. In Griffin Half Moon, there was no NEPA mandate to reprise

analysis for a decision already made. “Most important, NEPA documents

must concentrate on the issues that are truly significant to the action in

question, rather than amassing needless detail.” 40 C.F.R. § 1500.1(b).


Page 21     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
         Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 29 of 41




   IV.     BLM complied with NEPA in assessing effects on the Pacific
           fisher.

      A.      BLM properly presented fisher analysis with the revised
              EA, and Plaintiffs’ technical arguments are ill-supported.

      As Defendant established, it was appropriate for BLM to employ an EA

appendix to discuss the fisher. Def.’s Mot. 34-35. The “four corners” of BLM’s

revised EA—including its Table of Contents—specifically referenced the

appendix and the appendix was provided to the public as part of the revised

EA. AR 3214, 3228-29, 3359-60. Under BLM’s NEPA regulations, this

format allowed for appropriate planning and public participation. 43 C.F.R. §

46.315(a). Indeed, BLM’s original EA included the same appendix and

Plaintiffs commented on its contents. AR 4592-619, 4013-15.

      Plaintiffs’ argument that it was wrong for BLM to employ an appendix

is at odds with their representation in this case that the information

supporting an agency decision may be in the administrative record and

referred to by the EA. Pls.’ Mot. 25. Here, BLM plainly meets this standard

espoused by Plaintiffs: the administrative record includes BLM’s 2016 FEIS,

the 2016 RMP, and the revised EA appendices, and these documents are

expressly referenced or included in the revised EA itself. See, e.g., AR 3214,

3218, 3225, 3228-29.

      Plaintiffs concede that the dictates of 40 C.F.R. § 1502.18 apply only in


Page 22       Defendant’s Reply in Support of Cross-Motion for Summary
              Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
              1:19-cv-02069-CL
       Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 30 of 41




the context of an EIS, not the EA at issue here. Pls.’ Reply 19. Nevertheless,

Plaintiffs’ reply argues for the first time that section 1502.18 and 43 C.F.R. §

46.430(a) establish that an appendix may only be used with an EIS and not

with an EA. Id. But these regulations say nothing of the sort and Plaintiffs

cite no case law to support their novel and drastic interpretation. What

NEPA regulations require for appendices in an EIS does not restrict or forbid

the use of an appendix in an EA. 40 C.F.R. § 1502.18; 43 C.F.R. § 46.430(a).

      As Defendant established, BLM appropriately published the revised EA

with clear accompanying documents including the appendix. Def.’s Mot. 35

(citing 43 C.F.R. § 46.315(b)). But for the first time in their reply, Plaintiffs

complain that Appendix C violated section 45.315(b), because it failed to

analyze the environmental effects of BLM’s proposed action and alternatives

and illegally contained effects analysis apart from the remainder of the

effects analysis in the revised EA. Pls.’ Reply 20. Plaintiffs are wrong,

because the term “the document” in section 46.315(b) refers to an

environmental assessment, not to an accompanying document. Here, the

revised EA’s effects analysis was not “spread throughout or interwoven into

other sections” of the revised EA. Instead, for the issues it considered in

detail, the revised EA assessed the effects of the proposed action and

alternatives, tiered its analysis to the 2016 FEIS, and identified Appendix C


Page 23     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45    Filed 07/17/20   Page 31 of 41




for discussion of particular issues that were considered but not analyzed in

detail. AR 3228-29, 3359-60. Appendix C was clearly identified and

separated the issues not considered in detail from the main body of issues in

the revised EA.

      B.    BLM appropriately accounted for effects to fishers.

      As Defendant also established, BLM rationally tiered to its fisher

effects analysis in the 2016 FEIS in its analysis of Griffin Half Moon. That

2016 FEIS addressed the effects of timber harvest activities within the

Harvest Land Base on the fisher. BLM also provided project-specific

information regarding fishers that supports its finding that further NEPA

study of fisher effects was not required for Griffin Half Moon. Def.’s Mot. 32-

41. See AR 3228-29, 3359-60, 1526.

      None of Plaintiffs’ reply arguments establish that BLM was arbitrary

and capricious. Plaintiffs argue that the 2016 FEIS’s discussion of the fisher

was only “general and generic.” Pls.’ Reply 18. But in the FEIS, BLM

“conducted a detailed and quantified analysis of the alternatives on fisher

habitat.” AR 9229; See AR 8088-99, 8956-68. This was based on detailed

vegetation modeling to address the habitat effects of timber operations on the

Harvest Land Base. See AR 7317-22, 8400-464. Notably, Plaintiffs never

challenged that fisher analysis in their unsuccessful litigation against the


Page 24     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45    Filed 07/17/20   Page 32 of 41




2016 RMP.

      In its 2016 FEIS, BLM described the fisher’s range and its habitat and

provided a detailed, quantified analysis of the effects of timber harvesting

(within the Harvest Land Base) on the species. AR 3359-60, 8088-99, 8956-

68. Then, for Griffin Half Moon, a Harvest Land Base project, BLM disclosed

that the project would affect fisher habitat, as “anticipated under the RMP.”

AR 3360. Indeed, for lands in the Harvest Land Base, the 2016 FEIS already

disclosed that fisher habitat would decline under initial RMP

implementation. AR 8964. Implementing Griffin Half Moon will not cause

significant effects beyond those disclosed in the FEIS.

      Plaintiffs argue that “no deliberative evidence” supports BLM’s finding

that Griffin Half Moon’s effects to fishers would be consistent with BLM’s

predictions under the 2016 RMP. Pls.’ Reply 8, 21. But Plaintiffs ignore the

specific project-level analysis that BLM provided the public with the revised

EA. See AR 3359-60. That analysis acknowledged that there would be

negative effects to fisher habitat given project activity on Harvest Land Base

acreage, but found that this activity was anticipated and analyzed for in the

2016 RMP. Further, BLM’s Griffin Half Moon analysis found that project

design features would help retain fisher habitat elements such as large down

wood and snags and that the project was directly adjacent to reserve lands


Page 25     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 33 of 41




that would continue to provide habitat suitable for fisher life history

purposes. AR 3360.

      Plaintiffs say there are no “habitat considerations” identified in BLM’s

revised EA appendix discussing the fisher. Pls.’ Reply 22. They are wrong

because BLM’s fisher analysis area took into account key habitat

considerations including fisher denning/resting/foraging and the structural

complexity and canopy cover of the forests here, and because BLM included

project protections to retain key habitat elements. See AR 3311-12, 3265,

3359-60.

      C.    Plaintiffs mischaracterize the government’s position on
            tiering and the nature of BLM’s tiering analysis in Griffin
            Half Moon.

      Plaintiffs mischaracterize the government’s position regarding NEPA

tiering. According to Plaintiffs, under the government’s position, “it would be

impossible to ever exceed the effects analyzed” in the 2016 FEIS unless the

“impossibility” occurred of BLM harvest on more acres than managed by

BLM. Pls.’ Reply 21.

      In fact, it is the government’s position that subsequent hypothetical

developments after the 2016 FEIS—although absent here—could in a

different case restrict the use of tiering for a project inside the Harvest Land

Base. For example, significant ecological developments occurring on these


Page 26     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45   Filed 07/17/20   Page 34 of 41




lands after the 2016 FEIS could call for a new, stand-alone effects analysis.

Illustratively, in Blue Mountains Biodiversity Project v. Blackwood, an

agency EA could not tier to a broader plan-level EIS analysis because that

EIS did not evaluate the effects of a catastrophic fire that occurred after the

EIS was completed but before the agency prepared an EA for a timber

salvage project. 161 F.3d 1208, 1210, 1214 (9th Cir. 1998).

      Here, no catastrophic fire or similar event occurred after the 2016 FEIS

and Plaintiffs fail to allege any significant developments that have occurred

since the 2016 FEIS that would require new and further fisher habitat effects

analysis in Griffin Half Moon. Instead, the U.S. Fish and Wildlife Service

(“FWS”) recently published a final rule finding a “widespread distribution” of

the fisher in actively managed landscapes and that “fishers continue to

persist in actively managed landscapes.” 85 Fed. Reg. 29,532, 29,553 (May

15, 2020).

      It is also the government’s position that NEPA tiering would not be

possible if BLM’s EA had proposed project-level management that departed

from the 2016 RMP or sought to authorize actions that were not analyzed in

2016. But that is not Griffin Half Moon. Griffin Half Moon simply

implemented management direction consistent with the 2016 RMP and

nothing in the administrative record shows that effects to fishers would be


Page 27      Defendant’s Reply in Support of Cross-Motion for Summary
             Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
             1:19-cv-02069-CL
       Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 35 of 41




meaningfully different from those already accounted for in 2016.

“[C]onformity with the initially analyzed plan or program is relevant to

NEPA requirements.” N. Alaska Envtl. Ctr. v. U.S. Dep’t of Interior, -- F.3d --

, 2020 WL 3866583, at *11 (9th Cir. July 9, 2020). Griffin Half Moon is in full

conformity with the 2016 RMP.

      Plaintiffs also mischaracterize BLM’s Griffin Half Moon fisher tiering

analysis as a bare “mathematical exercise.” According to Plaintiffs, BLM

simply noted the project’s harvest footprint was less than the acreage studied

in the 2016 FEIS and therefore found that project effects were “less than”

those considered in 2016. Pls.’ Reply 21; id. at 8-9 (BLM’s tiering “states the

obvious”). To the contrary, BLM looked at the nature of the treatments in

Griffin Half Moon and whether those would cause significant effects beyond

those already taken into account in the 2016 FEIS analysis.

      BLM’s tiering analysis was based on a specific accounting of the nature

of fisher effects at the project level and the fact that such effects are

consistent with the fisher effects predicted in the 2016 FEIS from timber

projects in the Harvest Land Base. See AR 8088, 8091 (excerpts from 2016

FEIS showing that BLM accounted for effects of BLM management on fishers

throughout fisher’s range). The reduction in fisher habitat associated with

harvest in Griffin Half Moon is straight in line with the type and extent of


Page 28     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 36 of 41




effects that were anticipated in 2016. Nor was the fisher analysis in the 2016

FEIS the “last word” on project-level effects to the species. Pls.’ Reply 20.

Instead, with the revised EA, BLM explained why it was not assessing fisher

effects in detail given specific findings of how project effects were consistent

with the effects accounted for in the 2016 analysis. AR 3359-60.

      Plaintiffs also argue that because Griffin Half Moon timber activities

occur only on the Harvest Land Base, not in reserves, it was “irrelevant” that

the 2016 RMP predicted that fisher habitat would increase in reserves. Pls.’

Reply 23. But BLM in 2016 also predicted that fisher habitat would decline

in the Harvest Land Base and that is relevant to BLM’s tiering analysis here.

AR 8964. What is irrelevant is Plaintiffs’ attempt to isolate habitat increases

in reserves. Increased late-successional reserves (31% of total BLM-managed

acreage), coupled with the habitat decline in the Harvest Land Base (20% of

total BLM-managed acreage) is why effect fishers were as described in the

FEIS. See AR 6321, 6305-06.

      Moreover, in studying the Griffin Half Moon project, BLM noted that

fishers have large home ranges, are mobile, and that there are late-

successional reserve lands directly adjacent to the project. AR 3360. Given

these nearby protected acreages, and protections within the project area

itself, BLM rationally found that project-level fisher effects would be minimal


Page 29     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL    Document 45    Filed 07/17/20   Page 37 of 41




and that further study of fisher effects was not warranted.

      D.    Plaintiffs’ substantive challenge to BLM’s “home range”
            methodology for accounting for fisher effects is
            inappropriate.

      For the first time, Plaintiffs’ reply questions the substantive integrity

of BLM’s fisher-effects methodology, because BLM accounted for fisher

habitat effects at the species home-range scale rather than simply at the

smaller scale of project timber treatments. Pls.’ Reply 22. But this NEPA

case is about procedures, not substantive methodologies.

      Further, it was rational for BLM to look beyond just the footprint of

proposed treatments to account for fishers and for BLM to employ the same

analysis area for fisher as it employed to gauge northern spotted owl effects.

This is because timber treatments encompass only a small fraction of the

fisher’s home range footprint and fisher habitat does not simply begin or end

at the treatment-area borders. See AR 9229 (statement in 2016 FEIS that

the fisher has a “large home range”). The species is highly mobile, AR 6758-

59, and the 2016 FEIS emphasized that fishers are capable of navigating

around rivers, highways, and rural communities. AR 9229. See AR 3360

(BLM noting with Griffin Half Moon revised EA that “fishers are highly

mobile” and have “large home ranges”). Indeed, Plaintiffs’ complaint in this

case emphasized—but did not challenge—that this project’s “planning area”


Page 30     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
        Case 1:19-cv-02069-CL   Document 45    Filed 07/17/20   Page 38 of 41




encompasses fisher home ranges. ECF 1 ¶ 57. .

        In any event, NEPA “does not require adherence to a particular

analytic protocol.” Ass’n of Pub. Agency Customers, Inc. v. Bonneville Power

Admin., 126 F.3d 1158, 1188 (9th Cir. 1997). Under NEPA, a court need not

decide whether an EA is based on the best methodology available, and courts

defer to agency expertise on questions of methodology. Inland Empire Public

Lands Council v. Schultz, 992 F.2d 977, 981 (9th Cir. 1993).

        For these reasons this Court should grant BLM’s cross-motion against

Plaintiffs’ NEPA claim regarding the fisher.

   V.     Plaintiffs clarify that their extra-record declarations are
          meant only for standing and not to support the merits of their
          claims, and Defendant therefore withdraws its objection to
          the declarations.

        In seeking summary judgment on their NEPA claims, Plaintiffs

appeared to rely on a series of declarations written during this litigation

rather than during the NEPA process that is at issue. See Pls.’ Mot. 10, 17,

19-20 (citing declarations at ECF 33 through 39). As Defendant then noted,

these post-decisional declarations are outside the administrative record and

should not be considered in reviewing the merits of the claims under the

APA. Def.’s Mot. 29-30. Nor did Plaintiffs seek leave to supplement the

administrative record.



Page 31      Defendant’s Reply in Support of Cross-Motion for Summary
             Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
             1:19-cv-02069-CL
         Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 39 of 41




      Plaintiffs now clarify the declarations are “standing declarations.” Pls.’

Reply 23. Counsel for the parties also conferred by phone on July 8, 2020,

and Plaintiffs’ counsel stated that the declarations are meant only for

standing and not to establish the merits of their claims.

      With these clarifications, Defendant withdraws its objections to the

declarations.

   VI.     The ongoing litigation over the 2016 RMP in U.S. District
           Court for the District of Columbia does not relate to APA
           review of Griffin Half Moon.

      Plaintiffs acknowledge that the Ninth Circuit has “upheld the validity of

the 2016 RMP and its land use allocations.” Pls.’ Reply 15. Nevertheless, they

attempt to bolster their case for summary judgment here by citing a timber

industry lawsuit against BLM in D.C. federal court and the industry’s pending

request for relief against BLM in that case. Id. 2, 15-16. But it is only a matter

of speculation what the D.C. court may order in way of any relief regarding the

2016 RMP which currently remains in full force and effect.

      Further, as this Court is well aware, judicial review of the Griffin Half

Moon decision looks to the Griffin Half Moon administrative record that

existed when BLM made the project decision. Post-decisional evidence such

as current proceedings in another lawsuit is not a proper basis to attack the

agency’s 2018 decision here under the APA. See, e.g., Concerned Friends of


Page 32       Defendant’s Reply in Support of Cross-Motion for Summary
              Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
              1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45    Filed 07/17/20   Page 40 of 41




the Winema v. U.S. Forest Serv., No. 1:14-cv-737-CL, 2017 WL 5957811, at *1

(D. Or. Jan. 18, 2017). The D.C. case is a separate case involving separate

legal issues and its ongoing proceedings are irrelevant to whether BLM

complied with NEPA in the present case before this Court. See Pls.’ Reply 2.

      In any event, the industry’s request for a bar on ESA consultations does

not relate to Griffin Half Moon, because Plaintiffs’ claims here do not concern

any ESA-listed species or ESA consultations. Nor does the industry’s proposed

relief regarding the 2016 RMP’s “wildlife” section relate to this case, because

Plaintiffs’ claims do not concern any ESA-listed, proposed or candidate species.

                               CONCLUSION

      This Court should grant Defendant’s cross-motion for summary

judgment and dismiss Plaintiffs’ NEPA action.




      Dated this 17th day of July, 2020.


                                    Respectfully submitted,

                                    BILLY J. WILLIAMS
                                    United States Attorney
                                    District of Oregon

                                    /s/ Sean E. Martin
                                    SEAN E. MARTIN
                                    Assistant United States Attorney


Page 33     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
      Case 1:19-cv-02069-CL   Document 45   Filed 07/17/20   Page 41 of 41




                    CERTIFICATE OF COMPLIANCE

      The preceding memorandum complies with the applicable page

limitation under LR 7-2(b)(1), because it does not exceed 35 pages.



Dated this 17th day of July, 2020.


                                     Respectfully submitted,

                                     BILLY J. WILLIAMS
                                     United States Attorney
                                     District of Oregon

                                     /s/ Sean E. Martin
                                     SEAN E. MARTIN
                                     Assistant U.S. Attorney




Page 34     Defendant’s Reply in Support of Cross-Motion for Summary
            Judgment; Klamath Siskiyou Wildlands Center v. BLM, Case No.
            1:19-cv-02069-CL
